Title: To Thomas Jefferson from Jean Baptiste Ternant, 24 March 1792
From: Ternant, Jean Baptiste
To: Jefferson, Thomas


          
            Saturday morning 24 march 1792
          
          Mr. Ternant’s compliments to Mr. Jefferson—sends the inclosed, which was amongst several letters brought by the King’s Store ship, Mozelle arrived yesterday in this port.—The ship was sent here to load supplies for the Cape. On the 4th. of march, there were only 1400 men arrived at that place out of the 6,300 troops officially announced to the Governor from france. Two ships of the line, four frigates and several store ships are still expected, but the vessels already arrived with part of the troops, had a long and boisterous voyage of one hundred days, which gives great uneasiness about the rest.—The distresses of the colony continue to be extreme, and the insurrection is rather augmenting than abating.—Mr. Ternant found also amongst the letters brought him, one directed to General Washington, which he likewise sends to the President’s house. If after seeing the comanding officer of the Mozelle, he learns farther particulars worthy Mr. Jefferson’s attention, he will not fail to impart them.
          Mr. Ternant’s letters say nothing of those directed to Mr. Jefferson and to the President.
        